Citation Nr: 1737198	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for adenocarcinoma of the prostate with urinary stress incontinence, to include as a result of herbicide agent exposure in Okinawa, Japan.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran served honorably on active duty with the Air Force from December 1964 to October 1968, with additional service in the Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and January 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2017, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ agreed to keep record open for an additional 30 days to allow for the submission of additional evidence.  Additional evidence was received and has been accepted for inclusion in the record.

The issue of entitlement to service connection for a heart disorder (claimed as ischemic heart disease) has been raised by the record in a March 2016  statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current bilateral hearing loss began during active duty service or is related to an incident of service.

2.  The Veteran served in Okinawa, Japan during the Vietnam era; he did not serve within the Republic of Vietnam, Thailand or the Republic of Korea.

3.  The most probative evidence is against finding that the Veteran was exposed to herbicides agents while serving in Okinawa during the Vietnam era.

4.  The probative and competent evidence of record demonstrates that the Veteran's adenocarcinoma of the prostate with urinary stress incontinence did not originate during service, and is not related to any aspect of service, to include herbicide agent exposure in Okinawa, and may not be presumed to have been incurred therein.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2016).

2.  The criteria for service connection for adenocarcinoma of the prostate with urinary stress incontinence are not met.  38 U.S.C.A. §§ 1110 , 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for bilateral hearing loss.

The Veteran asserts that his current bilateral sensorineural hearing loss is the result of working as an aircraft mechanic on the flight line during service without the use of hearing protection.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The question for the Board is whether the Veteran's current hearing loss, diagnosed over 35 years after service, is the result of some incident of service, including acoustic trauma.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's current bilateral sensorineural hearing loss is etiologically related to his active duty service.

As an initial matter, the Veteran's DD 214 shows his military occupational specialty (MOS) was an aircraft mechanic.  A December 1966 service personnel record indicates that his duty was as a jet aircraft mechanic on F-102 Aircraft.  Based on his MOS, an occupation deemed to have a high probability for hearing loss, the Board finds his claim of acoustic trauma is credible.  See VA Fast Letter 10-35, "Duty MOS Noise Exposure Listing,"  (September 2, 2010). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Veteran's service treatment records contain no complaints of, treatment for, or a diagnosis of hearing loss.  His December 1964 enlistment examination showed the following puretone thresholds:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
0
0
15
10
LEFT
20
5
15
25
25

The criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater.

A May 1966 periodic hearing conservation examination revealed the following puretone thresholds:



    HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15
10
5
LEFT
25
20
10
25
10

Again, the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear.  Significantly, however, the report noted that the Veteran's primary work area was on the flight line, and hearing protection was not available.

His August 1968 separation examination showed the following puretone thresholds:




    HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
0
10
10
30

Again, the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear.  

There is no evidence that the Veteran was diagnosed with hearing loss, under VA criteria, within one year of service.  As such, service connection for bilateral hearing loss on a presumptive basis is not for application.

Post-service private treatment records show that the Veteran first reported a hearing loss in March 2004 as a result of noise exposure in service while working on the flight line during active duty service.  Although a private audiogram was performed (by Dr. B.), and revealed that he had bilateral hearing loss for VA purposes, it did not indicate whether the Maryland CNC Test had been used to determine speech discrimination scores for VA purposes.

In August 2010, the Veteran was afforded a VA audiology evaluation.  The puretone thresholds were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
10
55
60
LEFT
15
15
15
45
60

Speech recognition score was 96 percent in the right ear and 94 percent in the left ear.  The results show that bilateral hearing loss, for VA purposes, was met for both ears.  The VA examiner, however, opined that, because the Veteran entered service with a normal bilateral hearing sensitivity and separated from military service with normal bilateral hearing sensitivity, it was less likely than not that the current bilateral hearing loss was the result of service.  

The United States Court of Appeals for Veterans Claims (Court), however, has held that the absence of in-service evidence of hearing loss is not always fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Here, the Veteran has reported that he experienced acoustic trauma while servicing jets on the flight line in service and his service records clearly support that claim.

In addition to the Veteran's testimony, the private audiogram and the VA examination, the record contains a February 2017 letter from a Dr. K.J., a private audiologist.  She wrote that she evaluated the Veteran in 2008, at which time, he reported a history of noise exposure from working on and around jet engines in service without any hearing protection.  She found that he had tinnitus and high frequency bilateral sensorineural hearing loss.  She wrote the following opinion:

Noise levels from a jet engine can exceed 140 decibels (ASHA) [American Speech-Language-Hearing Association].  This intensity can cause permanent hearing loss and tinnitus in less than 10 minutes.  Though [the Veteran] does not exhibit a classic noise notch hearing loss pattern, he does have significant high frequency sensorineural hearing loss in both ears.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998.  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the VA examiner concluded that the Veteran's current bilateral hearing loss was not related to service because there was no evidence of a hearing loss at separation.  However, as discussed above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.  Instead, the Court has held that where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  

Therefore, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral hearing loss is the result of acoustic trauma in service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for bilateral hearing loss is granted.  See 38 C.F.R. § 3.102.  

Entitlement to service connection for adenocarcinoma of the prostate with urinary stress incontinence, to include as a result of herbicide exposure in Okinawa, Japan.

The Veteran contends that his adenocarcinoma of the prostate with urinary stress incontinence, diagnosed in 2006, is the result of his direct exposure to Agent Orange while on active duty service in Okinawa in May 1967.  Although he does not specifically explain how he believes he was exposed, he says that he went all over the island taking photographs at "tourist attractions" and wandered into "barren spaces or fields" where tactical herbicides had allegedly been used.

In addition to direct service connection, certain diseases, such as cancer of the prostate, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more at any time after service.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Moreover, if a veteran was exposed to an herbicide agent during active military, naval, or air service, service connection for certain diseases, including cancer of the prostate, may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Department of Defense has also confirmed that Agent Orange was used in the Republic of Korea and Thailand during specified time periods.  However, because the record does not show (and the Veteran does not claim) that he served on active duty in the Republic of Vietnam or stepped foot in that country during the Vietnam era, or that he served in the Republic of Korea or Thailand, in order to qualify for service connection on the basis of exposure to herbicides, his exposure must be verified.  

The question for the Board is whether the Veteran was directly exposed to herbicides while serving on active duty in Okinawa, Japan.

The Board finds that competent, credible, and probative evidence fails to establish that the Veteran was directly exposed to herbicides while on active duty service in Okinawa, and that his adenocarcinoma of the prostate with urinary stress incontinence is not etiologically related to his active duty service.

The Veteran's service personnel records confirm that he served in Okinawa from February 1966 to May 1967.  He states that he was stationed at Naha Air Force Base, one of the places he claims Agent Orange was used ( he submitted a "map" from the Internet showing the supposed areas of use on the island).  However, the Department of Defense has not yet confirmed that Agent Orange was used in Okinawa.  See "The History of the US Department of Defense Programs for the Testing," December 2006.  Accordingly, as noted above, he is not entitled to the presumption that he was exposed to an herbicide agent during service.  38 C.F.R. 
§ 3.307 (a)(6)(iii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).


Here, however, there is no competent evidence showing that the Veteran was exposed to Agent Orange during service.  The National Archives and Records Administration has reported having no record of the Veteran's exposure to herbicides during service.  During his Board video conference hearing, the Veteran himself testified that he did not know that Agent Orange had been used on Okinawa until he "started doing more investigation on it."  Without any objective evidence of the use or presence of Agent Orange in Okinawa, and as the Department of Defense has yet to confirm that Agent Orange was used in Okinawa, the Board cannot find that his service in Okinawa exposed him to Agent Orange. 

The Board has considered the Internet documents that the Veteran has provided purporting to show that tactical herbicides were used in Okinawa.  Treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The Veteran has also submitted an article about a veteran who was service-connected for a disability due to herbicide exposure in Okinawa.  However, Board decisions are non-precedential.  38 C.F.R. § 20.1303 (2016).  Therefore, this fact-specific case has no probative value with respect to the Veteran's claim.

Finally, the Veteran was afforded a VA examination in July 2015 to obtain an opinion as to whether his adenocarcinoma of the prostate with urinary stress incontinence was the result of herbicide exposure.  Although the examiner failed to provide a nexus opinion, as there is no reasonable possibility that another medical opinion would aid in substantiating the Veteran's claim, as it could not provide evidence of a past event, remand for a new examination is not warranted.
Accordingly, as the record contains no competent, credible or probative evidence or opinion relating the Veteran's adenocarcinoma of the prostate with urinary stress incontinence directly or indirectly to his active duty service, the Board finds that service connection for the disability is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for adenocarcinoma of the prostate with urinary stress incontinence is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


